08-5495-ag
         Chen v. Holder
                                                                                       BIA
                                                                               A079 083 988
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20 th day of May, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                DEBRA ANN LIVINGSTON,
 9                GERARD E. LYNCH,
10                        Circuit Judges.
11       _________________________________________
12
13       MEI ZHEN CHEN,
14                Petitioner,
15
16                        v.                                      08-5495-ag
17                                                                NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:               Sheema Chaudhry, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General, Civil Division; Thomas B.
27                                     Fatouros, Senior Litigation Counsel;
28                                     Jeffrey R. Meyer, Attorney, Office
29                                     of Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5          Petitioner Mei Zhen Chen, a native and citizen of the

6    People’s Republic of China, seeks review of the October 29,

7    2008, order of the BIA, which denied her motion to reopen.        In

8    re Mei Zhen Chen, No. A079 083 988 (B.I.A. Oct. 29, 2008).        We

9    assume the parties’ familiarity with the underlying facts and

10   procedural history of the case.

11         We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.    See Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005) (per curiam).       Here, the BIA did not abuse its

14   discretion in denying Chen’s motion to reopen as untimely

15   because she filed it over five years after the BIA issued its

16   final order of removal.      See 8 C.F.R. § 1003.2(c)(2).

17         To the extent Chen argues that the Chinese government’s

18   awareness of her violation of the family planning policy, her

19   practice of Christianity and baptism in the United States, and

20   her   anti-government   sentiments   constitute   changed    country

21   conditions, that argument lacks merit.         The BIA reasonably

22   viewed   the   motion   as   based   on   a   change   in   personal


                                      2
1    circumstances, which is not an exception to the applicable

2    time limitations.      See 8 U.S.C. § 1229a(c)(7)(C)(ii); Wei

3    Guang Wang v. BIA, 437 F.3d 270, 274 (2d Cir. 2006); see also

4    Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d Cir. 2008) (noting

5    that a contrary rule would give aliens ordered removed an

6    incentive   “to   disregard     [those]        orders   and    remain    in   the

7    United   States     long     enough       to     change       their     personal

8    circumstances     (e.g.,   by    having        children   or    practicing      a

9    persecuted religion) and initiate new proceedings via a new

10   asylum application.”).

11       Moreover,     contrary      to   Chen’s      argument,      a     reasonable

12   factfinder would not be compelled to conclude that the BIA

13   failed to consider her evidence.               Jian Hui Shao v. Mukasey,

14   546 F.3d 138, 169 (2d Cir. 2008); Xiao Ji Chen v. U.S. Dep’t

15   of Justice, 471 F.3d 315, 336-37 n.17 (2d Cir. 2006).                    Nor did

16   the BIA err in declining to give weight to that evidence,

17   including a purported village committee notice.                     See Xiao Ji

18   Chen, 471 F.3d at 342.       The BIA’s finding in this respect was

19   particularly appropriate given its prior adverse credibility

20   determination.     See Qin Wen Zheng v. Gonzales, 500 F.3d 143,

21   147 (2d Cir. 2007).


                                           3
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in these petitions is DENIED in accordance with Federal Rule

7    of Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                     4